 Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 1 of 9 PageID 1




                     UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SYLVIA L. PFLUCKER                                   )
                                                     )
              Petitioner,                            )
                                                     )
                                                     )
                                                     )
v.                                                   ) Civil Action No.
                                                     )
KIRBY R. WARMS                                       )
          Respondent.                                )
                                                     )
                                         /



              VERIFIED HAGUE CONVENTION PETITION FOR
                    RETURN OF CHILDREN TO PERU

     COMES NOW, Petitioner Sylvia L. Pflucker (Phonetically “Fluker”), and files

this petition against Respondent Kirby R. Warms, the married and natural parents

of two children, eight-year-old M.R.W. and four-year-old N.W. ("M.R.W and

N.W.) and says:

     HAGUE CONVENTION PETITION FOR RETURN OF CHILD TO PERU

                                      Jurisdiction

        1. This petition is brought pursuant to an international treaty entitled The

Convention on the Civil Aspects of International Child Abduction, done at the Hague on



                                                                                       1
    Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 2 of 9 PageID 2




25 Oct 1980 (Convention) [Exhibit “A”] implemented by the U.S. in 1988 through 22

U.S.C. 9001 et. seq. a/k/a the International Child Abduction Remedies Act (ICARA).1

Peru became a signatory in 2001.2 This court has jurisdiction pursuant to 22 U.S.C. §

9003(a).3

         2. The objectives of the Convention are “To secure the prompt return of children

wrongfully removed to or retained in any contracting State, see Article 1(a), 42 U.S.C. §

11601(a)(4)(1988); “To ensure that rights of custody and of access under the law of one

Contracting State are effectively respected in the other Contracting States,” [Article

1(b)]…A decision under this Convention concerning the return of the child shall not be

taken to be a determination on the merits of any custody issue” [Article 19, and 42

U.S.C. § 11601(b)(4)].4

                               Cause Of Action – Hague Convention Application

         3. This application is filed in accordance with 22 U.S.C. § 9003(b) for the return

of two children, eight-year-old M.R.W. and four-year-old N.W. wrongfully retained by

the Respondent. Both children were born in Lima, Peru and have continuously resided


1
  “The provisions of this act are in addition to and not in lieu of the provisions of the Convention,” 22 U.S.C. §
9001(b) (2).
2
  See the “HCCH Status Table” Exhibit “A.”
3
  Notice is being served in accordance with 22 U.S.C. 9003(c), and Section 61.518 Fla. Stat. (2002) the
requirements for a Florida interstate child custody proceeding.
4
  The Hague Convention “was enacted to ‘secure the prompt return of children wrongfully removed to or retained in
any Contracting State’ and to ‘ensure that rights of custody and of access under the law of one Contracting State are
effectively respected in the other Contracting States.’ ” Ruiz v. Tenorio, 392 F.3d 1247 @ 1250 (11th Cir.2004)
(quoting Hague Convention Art. 1). “The Hague Convention is intended to ‘restore the pre-abduction status quo and
to deter parents from crossing borders in search of a more sympathetic court.” see Lops v. Lops, 140 F.3d 927 @ 936
(11th Cir.1998).



                                                                                                                   2
 Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 3 of 9 PageID 3




in Lima, Peru but for brief holiday visits to paternal family members in Kentucky. The

specific details of the wrongful retention of the children are set forth in the attached

Application Under the Hague Convention on the Civil Aspects of International Child

Abduction; see Exhibit A and Composite Exhibit “B” consisting of the application

exhibits 1-17 pages 1 - 178. Relief is sought in this court according to the Convention,

22 U.S.C. § 9003(d).

                Country of Peru Habitual Residence/Wrongful Retention:

      4. The Petitioner/Father and Respondent/Mother have been married for

eleven years, see the marriage certificate Exh. “B” page 19 and the two children of

the marriage, eight-year-old M.R.W. and four-year-old N.W. have continuously

resided in Lima, Peru, their habitual residence. The minor children had been

attending the Colegio Franklin Delano Roosevelt a/k/a The American School of

Lima in Peru, see the school records Exhibit” B” page 35-89.

      5. The Respondent was an in-active reserves United States Marine. Due to

COVID, related financial pressures and domestic issues, the Respondent accepted

a temporary active-duty position in Tampa, Florida for two hundred and twenty

four days starting February 19, 2021 until September 30, 2021; see the Military

Order Exhibit “B’ page 112. The military order shows the Respondent’s residential

address in Lima, Peru, where the parties have been living as an intact family.




                                                                                  3
 Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 4 of 9 PageID 4




      6. The parties agreed to celebrate the Christmas holidays with the paternal

grandparents in Kentucky.      Respondent and one son traveled to Kentucky in

November, The Petitioner completed business matters and followed with the

younger son arriving to Kentucky in late December. All four family members

intended to return to Lima, Peru January 27, 2021. On January 26, 2021, the

Respondent unilaterally decided the children were not returning to Peru

withholding the passports of the children.     The Respondent refused demands of

the Petitioner. The Petitioner, a Radiologist Dentist with an active practice, and a

candidate in the spring election to the Congress of Peru returned alone to Peru to

maintain the dental practice and official obligations.

      7. The Petitioner returned to Florida to retrieve the children.           The

Respondent and the paternal grandparents schemed to retain the passports and

wrongfully withheld the children in Florida; see the Applicant Mother’s statement

Section V. Circumstances of the Wrongful Removal or Retention Exh. “B.” page 1-

9.   It is particularly noteworthy to recognize the Respondent’s cruel and unusual

treatment to the Maternal Grandmother at the Ocala gas station incident, see

Exhibit “B” page 9.i & j.

      8. The minor children immediately before the wrongful retention, were

habitually resident of Lima, Peru and the Petitioner was exercising custody within

the meaning of Articles “3” and “5” of the Convention under the laws of the good



                                                                                  4
 Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 5 of 9 PageID 5




country of Peru, as fully set forth in the Hague Application Exhibit “A.” It is a

breach of the custody rights of the Petitioner/Mother, for the children to be

wrongfully retained by the Respondent/Father kept from their home, family,

friends, and school.

      9. Existing Court Action:

         a. Hillsborough County Civil Action: On July 9, 2021, Respondent

             initiated divorce proceedings in the Thirteenth Judicial Circuit in and

             for Hillsborough County, Florida, Case No: 21-DR-9542. A motion

             to dismiss remains pending for lack of subject matter jurisdiction. A

             hearing held August 4, 2021 was not completed and the matter

             continued. In Hillsborough County upon filing dissolution of marriage

             action initial order standing orders maintaining status quo are

             automatically in place. The original Ex Parte Order was dismissed,

             see Exhibit “B” page 165. The court also recognized this could be a

             Hague Convention situation.

         b. Marion County Criminal Misdemeanor Action: While enroute from

             Kentucky to Florida the parties engaged in a dispute at which time the

             Respondent was charged with a Misdemeanor. The court issued an

             order restricting the Petitioner limited travel in Marion and

             Hillsborough Counties pending resolution and forbid contact with the



                                                                                  5
 Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 6 of 9 PageID 6




                eight-year-old MRW. A plea of not guilty was entered and the matter

                remains open, see Exhibit “B” page 145-159.


          10.The Petitioner knows of no other interested persons or institutions that has, or

claims to have, rights of physical custody or parental responsibility over the children at

issue.

                             Relief Sought/Expedited Adjudication

          11.The Petitioner seeks return of the child to Lima, Peru forthwith as provided in

Article 11 of the Convention and interim relief in the contemporaneous Ex-Parte

Motion for a Temporary Restraining and Show Cause Order.                       The Maternal

Grandmother is available to escort the children to Peru in the event the Petitioner cannot

travel.

                                   Attorney Fees And Costs

          12.Petitioner requests repayment for all expenditures to date incurred by

Petitioner as a result of the wrongful retention of the child by Respondent in accordance

with Article 26 of the Convention, and 22 U.S.C. § 9007 (b) (3) (1988).

                 WHEREFORE Petitioner/Mother respectfully requests this Court to:

          a) Grant this petition ordering the return of the children to Lima, Peru forthwith.

          (b) Order the Respondent to pay all costs and fees incurred to date including the

expenses necessary to return the child to Lima, Peru.

          (c) Grant such other and further relief as this court deems just and appropriate.

                                                                                        6
 Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 7 of 9 PageID 7




                                       VERIFICATION

      I, SYLVIA L. PFLUCKER, under the penalty of perjury and pursuant to Fla.

Stat. §92.525(2), declare that I have read the foregoing document and that the facts

stated herein are true and correct to the best of my knowledge and belief.

//SYLVIA L. PFLUCKER//                                    August 4, 2021
______________________
SYLVIA L. PFLUCKER




                                                                              7
 Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 8 of 9 PageID 8




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that this document has been filed through the Federal

Court E-Filing Portal and shall be served upon Respondent/Father.

Respectfully submitted by:

THE BERRY LAW FIRM, P.A.                   THE BERRY LAW FIRM, P.A.
By: // Oxalis B. Garcia//                  By: // Michael C. Berry, Sr.//
Oxalis B. Garcia, Esquire                  Michael C. Berry, Sr., Esquire
Florida Bar No.: 095963                    Florida Bar No.: 897949
4500 140th Avenue, N.,                     4500 140th Avenue, N.,
Ste. 219                                   Ste. 219
Clearwater, FL 33762-3845                  Clearwater, FL 33762-3845
(727) 447-0533                             (727) 447-0533
E-Mail: lawyer1@berrylaw.com               E-Mail: mcberry@berrylaw.com
Lead Counsel                               Second Chair Counsel




                                                                             8
Case 8:21-cv-01869-WFJ-JSS Document 1 Filed 08/04/21 Page 9 of 9 PageID 9
